Citation Nr: 0702481	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  98-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from December 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board previously remanded this matter in February 2005. 


FINDING OF FACT

Bipolar disorder is not related to active service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

Because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case.  
Nevertheless, the RO did provide the appellant with notice of 
the VCAA in July 2004, prior to readjudicating the claim in a 
September 2004 rating decision.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the initial adjudication 
of the claim, the notice was provided prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated in SSOCs provided to the 
veteran, and he has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
any error with respect to the timing of VCAA notice is 
harmless error.

The requirements with respect to the content of the VCAA 
notice were met in this case.  The July 2004 letter advised 
the veteran of his need to identify or submit evidence, 
primarily medical opinion evidence, of incurrence or 
aggravation of bipolar disorder in service, and a link 
between current bipolar disorder and an incident or injury in 
service.  This notice also informed the veteran of VA's duty 
to assist and explained what records VA was responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  The veteran was also advised to submit any 
relevant evidence in his possession.  

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The record in this case includes 
the service medical records and relevant post-service VA 
outpatient medical records.  The veteran has been afforded a 
VA examination from which a medical opinion has been 
obtained.  The veteran has not identified any outstanding 
evidence relevant to this claim.  Accordingly, the Board 
finds that the duty to assist has been satisfied in this 
case.

II.  Analysis of Claim

The veteran seeks service connection for bipolar disorder.  
In statements submitted over the course of this appeal, the 
veteran contends that bipolar disorder had its onset during 
service and is related to the stresses of military life.    

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted previously, the veteran had active duty service from 
December 1982 to September 1986.  The service medical records 
are negative for any diagnosis or treatment for bipolar 
disorder.  There were no psychiatric conditions noted during 
the September 1982 enlistment examination.  According to a 
report of medical history accompanying the examination 
report, the veteran denied a history of depression, excessive 
worry or nervous trouble.

A June 1984 entry in the service medical records shows that 
the veteran complained of anxiety due to his divorce.  He 
requested sleep medication.  The veteran presented in 
September 1984 with complaints of sleep and appetite problems 
related to marital difficulties.  Records show that he was 
diagnosed with adjustment reaction and depressed and anxious 
mood and was referred for counseling.  The veteran did not 
undergo a separation examination.  

The post-service evidence includes VA medical records dated 
from 1987 to 2006.  VA outpatient medical records reflect 
that the veteran presented for a psychiatric evaluation in 
December 1987.   He reported that he had been charged with 
assault following a scuffle with his sister and that a judge 
had referred him for psychiatric evaluation.  Diagnoses of 
depression and anxiety were rendered.

Other post-service medical evidence includes VA medical 
records dated from 1994 to 2006, which demonstrate ongoing 
mental health treatment for various complaints, including 
depression and poor concentration.  VA medical records dated 
in 1994 indicate that the veteran was admitted for inpatient 
psychiatric treatment after presenting with complaints of 
extreme depression and recurrent fantasies of violent acts.  
The diagnosis at that time was bipolar affective disorder, 
depressed and antisocial personality disorder.  There are no 
medical opinions in these post-service records relating the 
veteran's condition to any incident of service. 

At a December 1996 VA examination, the veteran complained of 
mood problems and reported experiencing depressed and overly 
excited time periods.  He reported a history of being 
hospitalized for treatment.  The VA physician rendered 
diagnoses of bipolar disorder, mixed, without psychosis, and 
personality disorder.  The VA physician did not offer an 
opinion about whether these conditions are related to 
service. 

VA outpatient records dated in 2005 and 2006 show that the 
veteran was seen on numerous occasions for complaints of 
racing thoughts, inability to focus and poor concentration.  
Records reflect a diagnosis of bipolar disorder and 
borderline personality disorder. 

The veteran underwent a VA examination in April 2006.  The 
examiner interviewed the veteran and noted review of the 
claims file.   The veteran reported depressed mood, 
irritability, fatigue, decreased appetite, hopelessness and 
poor concentration.  The examiner noted that the veteran had 
in-service complaints of increased tension, decreased sleep 
and decreased appetite and was diagnosed with adjustment 
disorder, depression and anxiety.  The examiner also noted 
the veteran's post-service history of hospitalization in 1994 
with diagnosis of bipolar disorder and antisocial personality 
disorder, as well as a history of VA outpatient mental health 
treatment.  The VA examiner diagnosed the veteran with type 
II bipolar disorder and personality disorder with antisocial 
and borderline traits.  
Addressing the issue of whether the veteran's condition is 
related to his military service, the examiner opined that the 
veteran's bipolar disorder is  most likely of familial 
etiology and is not related to service.  The examiner further 
opined that based upon the claims file, the most likely date 
of onset of the veteran's condition was 1994.  The examiner 
concluded that the veteran's disability is not related to any 
injury or disease in service or aggravated by any injury or 
disease in service.

An award of service connection requires competent evidence of 
a present disability resulting from service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   There is no 
competent medical evidence in this case of a nexus between a 
claimed in-service injury or disease and the veteran's 
current disability.  The Board notes the veteran's 
contentions that bipolar disorder is related to the stresses 
of adjusting to military life and that the condition had its 
onset in service.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed above, the Board concludes that 
there is a preponderance of the evidence against the 
veteran's claim for service connection for bipolar disorder.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt may not be 
resolved in the veteran's favor.  Rather, as there is a 
preponderance of the evidence against the veteran's service 
connection claim, the appeal must be denied.




ORDER

Service connection for bipolar disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


